Citation Nr: 0424504	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  03-08 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from August 1976 to August 1979.  

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board), on appeal from an 
October 2001 rating decision of the Regional Office (RO) 
located in Chicago, Illinois.  The RO granted entitlement to 
service connection for bilateral hearing loss and tinnitus, 
and assigned a noncompensable evaluation for the bilateral 
hearing loss and 10 percent rating for tinnitus, effective 
from November 10, 1992 date of claims.  

The Board notes that the veteran's October 18, 2002 notice of 
disagreement (NOD) refers to disagreement as to the assigned 
disability evaluations regarding "both disabilities" at 
issue in the RO's October 24, 2001 rating decision.  The 
veteran repeated this disagreement in his February 2003 
substantive appeal.  However, no statement of the case has 
been issued as to the propriety of an initial 10 percent 
rating for service-connected tinnitus.  This matter further 
addressed below.  

The veteran appeals the RO's initial ratings following 
original awards of service connection in October 2001.  
Consequently, the rating issues on appeal are not the result 
of claims for "increased" entitlement, but rather ones 
involving the propriety of the original evaluations assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

In April 2004 the veteran provided oral testimony before the 
undersigned Veterans Law Judge via a video conference hearing 
with the RO, a transcript of which has been associated with 
the claims file.  

Both claims on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.  


REMAND

The two claims on appeal must be afforded expeditious 
treatment by the Veterans Benefits Administration (VBA) AMC.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 
7112).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The veteran's October 18, 2002 notice of disagreement (NOD) 
refers to disagreement as to the assigned disability 
evaluations regarding "both disabilities" at issue in the 
RO's October 24, 2001 rating decision-bilateral hearing loss 
and tinnitus.  The veteran repeated this disagreement in his 
February 2003 substantive appeal.  The RO has not yet issued 
a statement of the case in response to the veteran's notice 
of disagreement as to the initial 10 percent evaluation 
assigned for service-connected tinnitus.  When there has been 
an initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-410 (1995).  

Additionally, notice of VCAA has not been provided regarding 
the issues presently on appeal.  In August 2001 the RO issued 
a VCAA notice letter with regard to the issue of entitlement 
to service connection for bilateral hearing loss and 
tinnitus.

No further notice was issued once service connection was 
established in the October 2001 rating decision, and the 
issue became the propriety of the assigned disability 
evaluation.  That is, the veteran has not been afforded any 
notice of VCAA in the context of his claims questioning the 
propriety of the initial assigned evaluations for bilateral 
hearing loss and tinnitus-issues on appeal which were not 
addressed in the August 2001 notice.  Accordingly, notice of 
VCAA must be issued to the veteran regarding the sort of 
evidence necessary to establish his claims of entitlement to 
increased initial ratings for bilateral hearing loss and 
tinnitus, so as to comply with Quartuccio, supra.

Additional medical development is also indicated.  The VA 
audiologic examination of August 2001 is the most recent 
audiology report on file.  In Littke v. Derwinski, 1 Vet. 
App. 90 (1990), the CAVC held that the VA's duty to assist 
includes obtaining both adequate and contemporaneous VA 
medical examinations.  See also, Allday v. Brown, 7 Vet. App. 
517, 526 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991); 
Suttmann v. Brown, 5 Vet. App. 127, 138 (1993).  The CAVC has 
held that a contemporaneous VA medical examination must be 
provided, in order to fulfill the duty to assist, especially 
where the veteran claims an increase in service-connected 
symptomatology since the time of the last examination.  See 
Olson v. Principi, 3 Vet. App. 480, 482 (1992).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).



2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
117 Stat. 2651, ___ (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5103), and any 
other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims regarding the propriety of initial 
disability evaluations for bilateral 
hearing loss and tinnitus, and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his bilateral hearing 
loss and tinnitus since November 1991.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  



All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should issue a statement 
of the case, containing all applicable 
laws and regulations, addressing the 
initial evaluation of 10 percent for 
tinnitus.  The veteran should be advised 
of the need to timely file a substantive 
appeal if he desires appellate review.  
He has the right to submit additional 
evidence and argument on the matter the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

6.  The VBA AMC should arrange for a VA 
audiology examination of the veteran 
which is adequate for rating purposes, to 
include a statement by the examining 
audiologist which gives all appropriate 
consideration to 38 C.F.R. § 4.86 (2003) 
and assigns the numeric scores for right 
and left hearing losses, under this 
provision, if appropriate.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) to ensure that it is responsive 
to and in complete compliance with the 
directives of this remand and if it 
is/they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an initial compensable evaluation for 
bilateral hearing loss.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for an initial compensable evaluation for bilateral 
hearing loss, and may result in a denial.  38 C.F.R. § 3.655 
(2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


